  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------- X
  TIME INC., SYNAPSE GROUP, INC., and    :
  SYNAPSECONNECT, INC.,
                                         :
                 Plaintiffs,                                 CIVIL ACTION NO.: 18-CV-06835 (KPF)
                                         :
        v.
                                         :
  MUTUAL INSURANCE COMPANY
  LIMITED,                               :
                 Defendant.
  -------------------------------------- X


                                                            ORDER


          Having considered the Joint Motion filed by the parties, pursuant to Federal Rule of

  Evidence 502(d), it is hereby ordered that Plaintiffs’ production of unredacted or partially

  unredacted defense counsel reports, analyses, invoices, or other correspondence to Defendant for

  the purpose of assessing Defendant’s coverage defenses, including, without limitation, its

  defense based on allocation, and for reviewing the defense costs incurred by Plaintiffs in the

  Underlying Cases1 does not constitute a waiver of attorney-client privilege or work product

  protection with respect to this proceeding, or any other proceeding.


                   SO ORDERED.

Dated:       November 12, 2019
             New York, New York                      KATHERINE POLK FAILLA
                                                      United States District Judge

  1
   The term “Underlying Cases” refers to the lawsuits styled Shannon Dale Price & Cheryl Edgemon, et
  al. v. Synapse Group, Inc., et al., Case No. 3:16-cv-01524-BAS-BLM, filed in the United States District
  Court for the Southern District of California, and Cathie Cruz, et al. v. Synapse Group, Inc., et al., Case
  No. 37-2018-32240-CU-MC-CTL, filed in the Superior Court of the State of California, County of San
  Diego.
